                 Case 1:18-mc-00532-AKH Document 4 Filed 11/20/18 Page 1 of 3


                                       .JUDGF ~ELlERSTEiN
      UNIT ED STATES DISTR ICT COUR T
      SOUT HERN DISTRICT OF NEW YORK
      --------------------------------------------------------------------x
      SECURITIES AND EXCH ANGE COMMISSION,

                                         Applicant,
                                                                              18MISC0532
                                                                                18-MISC-_ _ __
              - against -

     PREM IER HOLD ING CORP ORAT ION,

                                         Respondent.                                UUSDr.Sor,-y -=-= =-                          ~

                                                                                   II
     --------------------------------------------------------------x                 / D0Cl' .\1Ei\' T                            .
                                                                                      ELEC TRON lCAU 1 Fi ISP,/
                                                                                      DOC# :       ---# -                         I'
                                            ORDE R TO SHOW CAUSE
                                                                                     DAH ~ O :           11/4:o~/
             WHER EAS, the Securities and Excha nge Comm ission ("Commissio
                                                                            n") applied for an order
     directing Respo ndent Premie r Holdin g Corp. ("Premier") to show
                                                                       cause why it should not be

     ordere d to produc e docum ents as called for by the Comm ission' s investi
                                                                                 gative subpoe na served on
     Premie r on Augus t 1, 2018 (the "Subp oena);

             WHER EAS, THE Court has considered the application filed by the
                                                                             Comm ission and the
    memo randum of law and declarations, with exhibits, filed in suppor
                                                                        f of the application;
             WHER EAS, based upon these docum ents, the Court is satisfied that
                                                                                the Comm ission has
    made a sufficient and proper showin g of the relief sought in its applica
                                                                                tion, and therefore:

                                                                 I.
            IT IS HERE BY ORDE RED that Respo ndent Premie r shall show cause
                                                                              in               writing by
· Oe&e-,ber 120 lg in Room l!tQ of the United States Courthouse, Southern District of New York,
    why the Court should not issue an Order:

            (a) directing Premie r to produc e all docum ents respon sive to the Subpo
                                                                                       ena within its
                                                                                 '~~ -
                possession, custody, or contro l to the Comm ission no later than:f ~,~~t) .    Jo.le ,lo be fkitrll'li'll>('J.
            Case 1:18-mc-00532-AKH Document 4 Filed 11/20/18 Page 2 of 3



          (b) directing that, if Premier does not have docume nts in its possession, custody, or control

                that are responsive to the Subpoen a or to any requests containe d in the Subpoen a,

                Premier will submit a sworn statemen t to the Commis sion describing the efforts it made

                to locate responsive docume nts and the results of those efforts, no later than the date
                                                                                                         set

                for the above in paragrap h (a);

         (c) directing that, in the event Premier does not produce the docume nts or statemen ts

                described in paragraphs (a) or (b) by the date specified above in those paragraphs,

                   (i) the Commis sion will have established a prima facie case of civil contemp t against

                          Premier for its failure to comply with the Order directing it to produce

                          documen ts, and

                   (ii)      Premier may be held in civil contemp t for failure to comply with that Order

                             without further notice or hearing; and

         (d) Granting the relief in the foregoing paragrap hs (a) through (c) in the event Premier
                                                                                                   fails

            to file an explanation with the Court by ~ as to why the Court should not grant

            that relief.

                                                            II.

        IT IS FURTH ER ORDER ED that a copy of this Order and the papers supporti ng the

Commis sion's application be served upon Premier by transmit ting the papers to Premier
                                                                                        or any of
its officers or agents- includin g either of attorney Darryl Sheetz or CEO Randall Letcava
                                                                                           ge-on or
before ll/11J.!lby e-mail, facsimile, personal service, any overnigh t mail delivery service,
                                                                                              or any
method that would satisfy the requirements for service of process under Federal Rule
                                                                                     of Civil
Procedu re 4.

                                                           III.

       IT IS FURTH ER ORDER ED that Premier shall file and serve any opposin g papers in


                                                       2
           Case 1:18-mc-00532-AKH Document 4 Filed 11/20/18 Page 3 of 3



response to the application no later than   12/1:/18 , 2018.   Service shall be made by delivering the

papers via e-mail to FischerH@sec.gov and by sending a hard copy of the papers via first class mail

or commercial overnight courier to Howard Fischer, Esq., at the Commission's New York Regional

Office, Brookfield Place, 200 Vesey Street, Suite 400, New York, New York 10281. The

Commission shall have until \l}al/182018 to serve any reply papers on Respondent. The

Commission shall serve any response on Premier or its counsel by e-mail, facsimile, courier, or any

overnight mail delivery service.




       SO ORDERED

Dated: Novembel,i)2018

       New York, New York


                                                               t1--1u .~?---=::
                                                                 United States District Court Judge




                                                   3
